Name: Commission Implementing Regulation (EU) NoÃ 711/2013 of 24Ã July 2013 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  miscellaneous industries
 Date Published: nan

 25.7.2013 EN Official Journal of the European Union L 200/16 COMMISSION IMPLEMENTING REGULATION (EU) No 711/2013 of 24 July 2013 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2013. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An unassembled toy figurine of plastics, approximately 4,5 cm tall, consisting of two parts. It is presented in a plastic container in the shape of an egg consisting of two separable halves which fit snugly together at the edges. The figurine has humanoid features of a man. It does not have movable parts or detachable clothing and it maintains its position unsupported. The figurine represents a wizard from a comic-book series and forms a part of a collection together with the other characters from the series. 9503 00 95 Classification is determined by General Rules 1, 2(a), 5(b) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 9503 00 and 9503 00 95. Classification under CN code 9503 00 21 as dolls is excluded, as the product is not a doll. A doll is a model of a human male or female character, typically of a baby, a little girl or boy or a fashion model. Small rigid figurines that can maintain their position unsupported are not perceived as dolls. Classification under CN code 9503 00 49 as toys representing animals or non-human creatures, other than stuffed, is also excluded, as the objective characteristics of the character represented by the figurine are those of a man; it has no animal or non-human features. It is a humanoid figurine representing a comic book character (see also the CN Explanatory Notes to CN codes 9503 00 81 to 9503 00 99). The figurine is therefore to be classified under CN code 9503 00 95 as other toys of plastics.